DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JOHN JUSTIN WILLIAMS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2966

                          [January 30, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph G. Marx,
Judge; L.T. Case No. 501999CF007348AXXXMB.

   Antony P. Ryan, Regional Counsel, and Abigail Rae Langweiler,
Assistant Regional Counsel, of the Office of Criminal Conflict and Civil
Regional Counsel, Fourth District, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.